DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
Yasusaka teaches that each delay circuit (1212/1222) comprises a counter circuit (paragraph 92).  As discussed in paragraph 19 of the instant specification, a counter circuit can be considered to “adjust” a count value by increasing it.  Increasing a count value is an inherent feature of a counter circuit.  Therefore, the time delay counting circuit (1212 and 1222) of Yasusaka is considered to teach adjusting a first and second count value.  
The previous objection to claim 8 is overcome due to the amendment made. 
The previous rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasusaka et al (2017/0063074) in view of Kozuki et al (2018/0294635) and Choi et al (9,246,395).
In re Claim 1, Yasusaka teaches a multi-level over-current protection circuit coupled to a power supplier (Vin and 11), the multi-level over-current protection circuit as seen in Figure 2 comprising: 
a comparison circuit (1211 and 1221) coupled to compare a sensed current signal with a first reference signal (Vocp1) and a second reference signal (Vocp2) respectively, wherein a value of the first reference signal is less than a value of the second reference signal (paragraph 79); 
and 10a time delay counting circuit (1212 and 1222, counting circuit indicated in paragraph 92) coupled to the comparison circuit, 
wherein, when a value of the current sense signal is greater than or equal to the value of the first reference signal and is less than the value of the second 
Yasusaka further teaches that feedback concerning the current through transistor 11 can instead be provided via a sensing resistor 14 in series with transistor 11 as seen in Figure 9 (paragraph 113).
Yasusaka does not specifically teach the signal amplification circuit as claimed.
Kozuki teaches that when sensing current through a transistor 14 via a current sense resistor 11, utilizing a signal amplification circuit 12 that receives a set of detection signals and outputs a first signal as seen in Figure 1 in order to provide adequate current feedback for determining an overcurrent condition (paragraphs 24-26).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the signal amplification circuit as taught by Kozuki with the sense resistor 14 of Yasusaka in order to provide adequate current feedback when determining an overcurrent condition.
Furthermore, Choi teaches in Figure 7 how the output signal from a current amplifier 702 can be provided to multiple comparators (704a-c) with their own respective threshold values to determine respective overcurrent conditions (col 7 lines 10-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the output from the signal amplification circuit 12 of Kozuki to each of the comparators 91211 and 1221) of Yasusaka in the manner as taught by Choi, since Choi demonstrates a concrete configuration to provide feedback from a signal amplification circuit to multiple comparators.
In re Claim 2, Yasusaka further teaches that the first signal is compared with a third reference signal which is greater than the second to activate a third time delay shorter than the second as seen in Figure 6 (paragraphs 106-108).
In re Claim 3, Yasusaka demonstrates in Figure 3 that the first time delay is reset (i.e., count value set to 0) when the first signal is less than the first reference signal (paragraph 99).
In re Claim 4, Yasusaka demonstrates in Figure 4 that the second time delay is reset (i.e., count value set to 0) when the first signal is less than the second reference signal (paragraph 100).
In re Claim 8, Yasusaka teaches a first comparison circuit 1211 that outputs a first operation signal to the time delay counting circuit at 1212 and a second comparison circuit 1221 that outputs a second operation signal to the time delay counting circuit at 1222.  Choi demonstrates in Figure 7 that upon modification as discussed above, each comparison circuit would receive the first signal from the signal amplification circuit at their respective first input end and the reference signal at their respective second input end.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re Claim 5, the prior art as discussed fails to teach a first and second current divider configured with the power supplier and signal amplification circuit as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836